In an action to annul the revocation by defendant’s building inspector of a building permit issued by him and for an injunction restraining defendant from interfering with construction in accordance with such permit, judgment for plaintiff reversed on the law, with costs, and complaint dismissed, with costs. Plaintiff’s failure to pursue the remedy afforded under section 267 of the Town Law by way of appeal to the zoning board of appeals bars the maintenance of this action. (Matter of Towers Man. Gorp. v. Thatcher, 271 N. Y. 94; Matter of Bosenbush v. Keller, 271 N. Y. 282.) The findings of fact are not approved. Nolan, P. J., Carswell, Johnston, Adel and Wenzel, JJ., concur.